  Case 18-02009       Doc 40     Filed 01/22/19 Entered 01/22/19 16:13:34            Desc Main
                                   Document     Page 1 of 9


                    UNITED STATES BANKRUPTCY COURT
                         DISTRICT OF CONNECTICUT
                            HARTFORD DIVISION
____________________________________
IN RE:                               )  CASE NO.                            16-21987 (JJT)
                                     )
RAJANKUMAR S. VACHHANI,              )  CHAPTER                             7
      DEBTOR.                        )
____________________________________)
THOMAS C. BOSCARINO, TRUSTEE, )         ADV. PRO. NO.                       18-02009 (JJT)
                                     )
      PLAINTIFF                      )  RE: ECF NOS.                        3, 20, 22, 23, 36, 37,
                                     )                                      38
V.                                   )
                                     )
AAKAR VACHHANI, MONIKA               )
VACHHANI, and WELLS FARGO           )
BANK, N.A.                           )
                                     )
      DEFENDANTS.                   )
____________________________________)

                        RULING AND ORDER DISMISSING
                COUNT I OF THE TRUSTEE’S AMENDED COMPLAINT

   I.      INTRODUCTION

        Thomas C. Boscarino (“Trustee”) began this adversary proceeding (“Adversary

Proceeding”) in the underlying Chapter 7 case of Rajankumar S. Vachhani (“Debtor”). The Trustee

initiated the Adversary Proceeding to recover the value or interest in real property previously held

by the Debtor for the Chapter 7 bankruptcy estate’s benefit from Wells Fargo Bank, N.A. (“Wells

Fargo”), Aakar Vachhani, and Monika Vachhani (collectively, “Defendants”).

        The Trustee’s Amended Complaint (“Complaint,” ECF No. 3) advances three counts.

Count I makes claims under 11 U.S.C. §§ 544, 549, and 550 to avoid two unauthorized post-

petition real property conveyances. Under Count I, the Trustee first argues that the real property

conveyance by deed from the Debtor to Aakar Vachhani and Monika Vachhani (“Vachhanis”) is
    Case 18-02009         Doc 40       Filed 01/22/19 Entered 01/22/19 16:13:34                      Desc Main
                                         Document     Page 2 of 9


avoidable under 11 U.S.C. § 549(a)(1) and ineffective under N.J. Stat. 46:26A-12. The Trustee

alleges secondly that the Vachhanis’ subsequent real property encumbrance by mortgage to Wells

Fargo is ineffective against the Trustee under N.J. Stat. 46:26A-12. 1 Count II attempts to avoid the

pre-petition conveyance of real property from the Debtor to his alleged insiders, the Vachhanis, as

fraudulent under 11 U.S.C. § 544 and N.J. Stat. 25:2-27(b). Court III seeks to avoid the pre-petition

conveyance of real property to the Vachhanis as a preference under 11 U.S.C. § 547. Throughout

all three counts of the Complaint, the Trustee seemingly also relies on 11 U.S.C. § 550(a)(1), with

respect to the Vachhanis, and 11 U.S.C. § 550(a)(2), with respect to Wells Fargo, to argue his

entitlement to the value of the conveyances or the Debtor’s interest in the real property at issue.

           In response to the Complaint, the Defendants filed two motions (“Motions”). Wells Fargo

filed the Motion to Dismiss Count I of the Complaint (ECF No. 22) and accompanying

Memorandum of Law (ECF No. 23), and the Vachhanis filed the Motion to Dismiss Count I of the

Complaint (ECF No. 36). 2 The Trustee has interposed an objection (“Objection,” ECF No. 37) to

the Motions. Wells Fargo filed a reply brief (ECF No. 38) to the Objection. The Defendants urge

that this Court’s determination regarding whether the conveyances at issue occurred pre-petition

is dispositive of the Motions. For the reasons stated below, the Motions are GRANTED.

     II.      FACTS

           The Court notes the following facts alleged in the Complaint. On December 9, 2016

(“Petition Date”), the Debtor filed a petition for relief under Chapter 7 of the Bankruptcy Code.

Compl. ¶ 1. On December 3, 2016, six days prior to the Petition Date, the Debtor, Saroj R.

Vachhani, and Aakar Vachhani conveyed the property located at 225 Long Meadow Road,



1
  Count I additionally makes reference to the Trustee’s hypothetical judgment creditor and bona fide purchaser status
under 11 U.S.C. § 544(a)(1) and (3). However, the Trustee does not plead this specific cause of action until Count II.
2
  The Vachhanis’ Motion to Dismiss fully adopts the reasoning and case law of Wells Fargo’s Memorandum of Law.

                                                          2
  Case 18-02009         Doc 40     Filed 01/22/19 Entered 01/22/19 16:13:34             Desc Main
                                     Document     Page 3 of 9


Bedminster, New Jersey 07921 (“Property”) by deed (“Deed”) to the Vachhanis. Compl. ¶ 7. On

the same day that the Vachhanis accepted the Deed, in connection with a loan agreement, they

executed a mortgage (“Mortgage”) with Wells Fargo, encumbering the Property. Compl. ¶ 8. The

Deed and the Mortgage conveyances (“Transfers”) were not recorded until March 9, 2017, three

months after the Petition Date. Compl. ¶¶ 7–8.

   III.      JURISDICTION

          The Court has subject matter jurisdiction over the Adversary Proceeding pursuant to 28

U.S.C. § 1334(b). The Bankruptcy Court derives its authority to hear and determine this matter

pursuant to 28 U.S.C. § 157(a) and (b)(1) and the General Order of Reference of the United States

District Court for the District of Connecticut dated September 21, 1984. Count I is a core

proceeding pursuant to 28 U.S.C. § 157(b)(2)(E) and (H).

   IV.       LEGAL DISCUSSION

                 A. Motion to Dismiss Legal Standard

          Federal Rule of Civil Procedure 12(b)(6), made applicable by Federal Rule of Bankruptcy

Procedure 7012(b), allows a party to move to dismiss a cause of action for “failure to state a claim

upon which relief can be granted[.]” Fed. R. Civ. P. 12(b)(6). This type of motion is meant “merely

to assess the legal feasibility of the complaint, not to assay the weight of evidence which might be

offered in support thereof.” Ryder Energy Distribution Corp. v. Merrill Lynch Commodities Inc.,

748 F.2d 774, 779 (2d Cir. 1984) (quoting Geisler v. Petrocelli, 616 F.2d 636, 639 (2d Cir. 1980)).

          To survive a motion to dismiss, a pleading must include “a short and plain statement of the

claim showing that the pleader is entitled to relief[.]” Fed. R. Civ. P. 8(a)(2). The “complaint must

contain sufficient factual matter, accepted as true to state a claim to relief that is plausible on its

face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citations omitted) (quoting Bell Atlantic Corp.



                                                   3
    Case 18-02009         Doc 40       Filed 01/22/19 Entered 01/22/19 16:13:34                      Desc Main
                                         Document     Page 4 of 9


v. Twombly, 550 U.S. 544, 570 (2007)). The Supreme Court laid out a two-step test in Iqbal to

evaluate a complaint’s sufficiency. First, except for legal conclusions, all allegations contained in

the complaint are accepted as true. Iqbal, 556 U.S. at 678. Second, the complaint must state a

plausible claim for relief to survive dismissal. Id. at 679. The plaintiff makes a facially plausible

claim when it “pleads factual content that allows the court to draw the reasonable inference that

the defendant is liable for the misconduct alleged.” Id. at 678. Determining a claim’s plausibility

for relief is “context-specific” and “requires the reviewing court to draw on its judicial experience

and common sense.” Id. at 679.

                  B. The Property Transfers

         Pursuant to 11 U.S.C. § 549(a)(1), Count I seeks to avoid the title conveyances by Deed to

the Vachhanis and by Mortgage to Wells Fargo. The Trustee argues that the Debtor made the

Transfers without the Trustee’s knowledge or consent and without court approval. The Trustee

asserts that he succeeded to the Debtor’s Property interest on the Petition Date. Compl. ¶ 9. Under

11 U.S.C. § 544(a)(1) and (3), he has the powers of both a hypothetical judgment creditor and

purchaser for value without knowledge. Compl. ¶ 11. The Trustee also argues that the unrecorded

Deed and Mortgage were ineffective as to him under N.J. Stat. 46-26A-12(c). Obj. 4–5. Without

citation to any legal authority, he alleges that the actual title conveyance only occurred upon the

Deed’s recording, allowing him to avoid the Transfers as post-petition property conveyances and

recover the value of the Debtor’s interest. 3 Obj. 6. The Trustee asserts that he can recover the value

of the Debtor’s interest in the Property from the Defendants because of their status as initial and

immediate transferees under 11 U.S.C. § 550(a)(1)–(2). Compl. ¶¶ 13–14.


3
  The Deed and Mortgage recordings constitute the only events that occurred post-petition. These acts may implicate
the automatic stay provisions imposed under 11 U.S.C. § 362(a). Accordingly, if the Court finds that the Transfers are
invalid pre-petition conveyances, then the Deed and Mortgage recordings may be of no force and effect under 11
U.S.C. §§ 362 and 544. This question, if properly pled, is left for another day.

                                                          4
  Case 18-02009       Doc 40     Filed 01/22/19 Entered 01/22/19 16:13:34              Desc Main
                                   Document     Page 5 of 9


       The Defendants counter that the Debtor completed the Transfers six days prior to the

Petition Date, when the Deed and Mortgage were executed, delivered, and accepted. Mem. 8–9.

The Defendants further contend that since the Transfers occurred pre-petition, the Property is not

subject to avoidability under 11 U.S.C. § 549. Mem. 7. Wells Fargo argues that the Trustee’s status

as a bona fide purchaser or judgment lien creditor under 11 U.S.C. § 544 cannot create a claim

under 11 U.S.C. § 549. Reply 3. The Defendants accordingly urge the Court to dismiss Count I for

failure to state a claim under 11 U.S.C. § 549(a)(1) upon which relief can be granted. Mem. 12.

                      i.       Trustee’s Strong-Arm Powers

       The bankruptcy “estate is comprised of all of the following property, wherever located and

by whomever held: . . . all legal or equitable interests of the debtor in property as of the

commencement of the case.” 11 U.S.C. § 541(a)(1). The “strong arm” clause, 11 U.S.C. § 544(a),

defines the trustee’s powers over rival creditors. 5 COLLIER ON BANKRUPTCY ¶ 544.01, p. 544-4

(16th ed. 2018). The Bankruptcy Code provides that:

       (a) The trustee shall have, as of the commencement of the case, and without regard
       to any knowledge of the trustee or of any creditor, the rights and powers of, or may
       avoid any transfer of property of the debtor or any obligation incurred by the debtor
       that is voidable by—

               (1) a creditor that extends credit to the debtor at the time of the
               commencement of the case, and that obtains, at such time and with
               respect to such credit, a judicial lien on all property on which a
               creditor on a simple contract could have obtained such a judicial
               lien, whether or not such a creditor exists;

               ...

               (3) a bona fide purchaser of real property, other than fixtures, from
               the debtor, against whom applicable law permits such transfer to be
               perfected, that obtains the status of a bona fide purchaser and has
               perfected such transfer at the time of the commencement of the case,
               whether or not such a purchaser exists.




                                                5
  Case 18-02009        Doc 40     Filed 01/22/19 Entered 01/22/19 16:13:34            Desc Main
                                    Document     Page 6 of 9


11 U.S.C. § 544(a). These powers are not self-effectuating or automatic but instead require the

trustee to take affirmative action to assert such authority. Noland v. HSBC Auto Fin., Inc. (In re

Baine), 393 B.R. 561, 566 (Bankr. S.D. Ohio 2008). “Congress’s inclusion of the phrase ‘as of the

commencement of the case’ strongly suggests that it only meant § 544 to apply to prepetition

transfers.” Casey v. Rotenberg, (In re Kenny G. Enters., LLC), 512 B.R. 628, 635 (C.D. Cal. 2014).

Indeed, the statute’s text specifies that the trustee possesses these powers on the petition date.

Thus, the disputed transfer “must necessarily have already occurred.” Id. “[T]he scope of these

avoidance powers vis-a-vis third parties is governed entirely by the substantive law of the state in

which the property in question is located as of the bankruptcy petition’s filing. . . . The trustee’s

avoidance powers under § 544(a) do not supplant state law[.]” Midlantic Nat. Bank v. Bridge (In

re Bridge), 18 F.3d 195, 200 (3d Cir. 1994).

                       ii.      Transfer Defined

       The Bankruptcy Code defines “transfer” as “the creation of a lien [or] each mode, direct or

indirect, absolute or conditional, voluntary or involuntary, of disposing of or parting with— (i)

property; or (ii) an interest in property.” 11 U.S.C. § 101(54). State law governs the creation and

definition of property interests. Butner v. United States, 440 U.S. 48, 55 (1979). In New Jersey,

“[t]ransfer of a real property interest by deed is complete upon execution and delivery of the deed

by the grantor, and acceptance of the deed by the grantee.” H.K. v. State, Dep’t of Human Servs.,

Div. of Med. Assistance & Health Servs., 184 N.J. 367, 382 (2005). A delivered deed “does not

need to be recorded, therefore, in order to pass title.” Id. Recording functions to protect creditors

and does not effectuate a title transfer. Id. at 382–83.

       The Property is located in New Jersey, where the execution, delivery, and acceptance of

the Deed passed title to the Vachhanis. The Vachhanis held title on the Petition Date, leaving the



                                                   6
  Case 18-02009        Doc 40     Filed 01/22/19 Entered 01/22/19 16:13:34              Desc Main
                                    Document     Page 7 of 9


Debtor with no legal or equitable interest in the Property, even if the Trustee had no way of

knowing it. The Trustee’s hypothetical bona fide purchaser status vested on the Petition Date, and

with that, came all of the powers available to him under 11 U.S.C. § 544(a) to avoid inappropriate

transfers. The Trustee may rightly endeavor to use those powers but must do so in a properly pled

complaint.

       New Jersey is a “lien theory” state. In re Cordova, 500 B.R. 701, 707 n.11 (D.N.J. 2013).

As such, the mortgage secures “a lien or an interest in” real estate held in title by the mortgagor.

In re Bridge, 18 F.3d at 200 (quoting Garnick v. Serewitch, 39 N.J. Super. 486, 496 (Ch. Div.

1956)). Where a mortgage was executed but went unrecorded, the mortgagee holds an equitable

lien on the property, which could potentially defeat the trustee’s avoidance powers. In re Bridge,

18 F.3d at 200. By operation of New Jersey law, the Mortgage secured an equitable lien on the

Property upon execution, even though it was not recorded until after the Petition Date.

                       iii.     Effect of Recording

       “As a hypothetical bona fide purchaser, the trustee is deemed to have paid value for the

[debtor’s] property and is deemed to have perfected (i.e., recorded) his interest as legal title holder

in the subject property as of the date of the bankruptcy petition’s filing.” Musolino v. Orr, 2014

WL 3528417, at *4 (D.N.J. July 16, 2014) (quoting In re Bridge, 18 F.3d at 204). Pursuant to N.J.

Stat. 46:26A-12(c), “[a] deed or other conveyance of an interest in real property shall be of no

effect against subsequent judgment creditors without notice, and against subsequent bona fide

purchasers and mortgagees for valuable consideration without notice and whose conveyance or

mortgage is recorded[.]”

        While the Trustee points to the aforementioned statute to defend his argument that the

Transfers were ineffective as to him, the statute merely serves to explain the effects of the



                                                  7
  Case 18-02009       Doc 40     Filed 01/22/19 Entered 01/22/19 16:13:34            Desc Main
                                   Document     Page 8 of 9


Transfers’ recording rather than effectuating the Transfers. The statute does not dismantle the

conveyances; it instead provides the ramifications should future bona fide purchasers, judgment

creditors, or mortgagees assert a property interest against an owner or mortgagee with an

unrecorded interest. See generally Sizes & Shapes Inc. v. Borough, 2017 WL 3222399, at *4 (N.J.

Tax Ct. July 28, 2017). The failure to record did not nullify the Transfers; it simply did not place

the world on notice of them, opening a can of worms, where, as here, the Trustee challenges the

Transfers under 11 U.S.C. § 544. The statute squarely delineates the effects of the unrecorded

Deed and Mortgage on the Trustee but does not undo the Transfers. A properly pled and proven

complaint under 11 U.S.C. § 544 may achieve that outcome.

       “The section 544(a) powers . . . are limited by their terms to avoidance of prepetition

transfers and may not be used by the trustee to avoid postpetition transfers. Avoidance of

postpetition transfers is governed by section 549.” 5 COLLIER ON BANKRUPTCY, ¶ 544.01, at 544-

5 (16th ed. 2018). Since the Court finds that the Transfers here were completed pre-petition, it

need only briefly address the Trustee’s further arguments that the Transfers implicate 11 U.S.C. §

549.

                       iv.     Post-Petition Transfer Avoidances

       The Bankruptcy Code provides that “the trustee may avoid a transfer of property of the

estate . . . that occurs after the commencement of the case.” 11 U.S.C. § 549(a)(1). The statute is

clear “that Congress intended 11 U.S.C. § 549 to apply only to those transfers of estate property

that occur after the commencement of a debtor’s bankruptcy case.” Bauer v. Gen. Elec. Cap. Corp.

(In re Oncology Assocs. of Ocean County LLC), 510 B.R. 463, 468 (Bankr. D. N.J. 2014).

       Where, as here, the Trustee makes arguments that necessarily contradict each other, only

one can logically prevail. The answer to the Transfers’ timing is answered unequivocally in New



                                                 8
  Case 18-02009        Doc 40     Filed 01/22/19 Entered 01/22/19 16:13:34             Desc Main
                                    Document     Page 9 of 9


Jersey state law. The Chapter 7 bankruptcy estate did not include the Property because on the

Petition Date, the Debtor already had conveyed any legal or equitable interest in the Property.

Having accepted all of the Complaint’s allegations as true, the Trustee is unable to state a plausible

claim for relief under 11 U.S.C. § 549 because he fails to satisfy a material element, i.e., that the

Chapter 7 bankruptcy estate ever encompassed the Property. The Trustee has neither contended in

his Complaint nor briefed in his Objection that the Deed and Mortgage recordings constituted

transfers subject to avoidance. Accordingly, Count I fails to state a cognizable claim under 11

U.S.C. § 549(a)(1). To the extent that Count I independently asserts a claim based upon 11 U.S.C.

§ 544, it should be repled clearly and distinctly.

   V.      CONCLUSION

        The Debtor executed and delivered the Deed to the Vachhanis, who accepted the Deed

before the Petition Date. Likewise, they executed the Mortgage with Wells Fargo and encumbered

the Property pre-petition. New Jersey law governs and establishes that these Transfers occurred

pre-petition. As a consequence, the Trustee cannot make a cognizable claim under 11 U.S.C. §

549(a)(1). For the reasons stated above, the Court GRANTS the Motions under Federal Rule of

Civil Procedure 12(b)(6) and DISMISSES Count I of the Complaint for failure to state a claim

upon which relief can be granted under 11 U.S.C. § 549(a)(1).

        The Court further ORDERS that the Trustee may endeavor to replead Count I based upon

11 U.S.C. § 544 and N.J. Stat. 46-26A-12 within 20 days. To the extent, the Trustee relies on 11

U.S.C. § 544 in Count II, those arguments remain intact and will be dealt with in due course.

IT IS SO ORDERED at Hartford, Connecticut this 22nd day of January 2019.




                                                     9
